DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 August 2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al. (US 2015/0265347) (“Yates”) in view of Woo et al. (US 2016/0038216) (“Woo”).
Regarding claim 1, Yates teaches an electrosurgical system (see Figs. 1-3) comprising: a bipolar electrosurgical instrument comprising: a body (see proximal handle 112, Fig. 1); an elongate shaft (1) attached to the body (see shaft 114 attached to proximal handle 112, Fig. 1) and (2) having a distal end (see distal end of 114 in Fig. 1); first and second elongate jaw members at the distal end of the elongate shaft (see jaws 164a and 164b as shown in Fig. 1), the first elongate jaw carrying a first electrode (see energy delivery surface 165a as an electrode; [0044], Fig. 6) and the second elongate jaw carrying a second electrode (see energy delivery surface 165b as a conductive electrode, Fig. 6; see also electrode 173 in 164b as a conductive surface [0044]), the first and second elongate jaw members being movable relative to one another between an open position in which the first and second electrodes are spaced apart from one another and a closed position in which the first electrode is adjacent the second electrode (as shown in Figs. 3 and 4); and a power cable (see cable 122, Figs. 2-3) having (1) a pair of electrically conductive elements (see supply conductor 131 and return conductor 133, [0037], Fig. 1), (2) a first end for connection with a source of radio frequency electromagnetic energy (see end of cable 122 that connects to generator 120; [0037]-[0038], Fig. 1), and (3) a second end for connection to the first and second electrodes (see end of cable 122 and conductors extending therethrough to connect to the instrument and energy delivery surfaces as shown in Fig. 1); and a waveform generator which is the source of the radio frequency electromagnetic energy (see generator 120, [0038]) and is connected with the power cable of the bipolar electrosurgical instrument (see citations to cable 122 above), and comprising: a radio frequency signal generator operable to supply a radio frequency signal to the first and second electrodes via the power cable (see RF or electrosurgical source; [0038]); and a controller (see control circuit 125, Figs. 1 and 6) configured to control operation of the radio frequency signal generator (see [0046]), in dependence upon a received control input (see activation signals in [0045]), wherein the controller is configured to measure an electrical current supplied to the first and second electrodes to generate a measured current signal (see monitoring current, averages of electrical parameters, cumulative measures of various electrical parameters over time [0107], see also [0074]), and to detect a short circuit between the first and second electrodes if a change in impedance, an average impedance over time, or a change in the average impedance exhibits a sudden drop for at least a predetermined time period (see “for a threshold amount of time”, [0107] and [0074]). However, Yates fails to teach wherein the detection is based on the measured current signal exceeding a first predetermined value for at least a predetermined time period.
Woo teaches an electrosurgical generator (see Figs. 5a-5b) configured to determine if an electrical fault is occurring if a current spike is above a threshold current value for a predetermined time period (see [0085]-[0086]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impedance based detection algorithm as taught by Yates to be detection based on the measured current signal as exceeding a first predetermined value for a predetermined time period in light of Woo, the modification being a matter of simple substitution to one of ordinary skill in the art for the purpose of detecting a short between two electrodes (see Woo [0085]-[0086], see also [0075]; see Yates: current as an alternative, indirect way of determining a short as discussed in [0107]-[0108]).
Regarding claim 2, Yates further teaches a threshold period of time in a range of 50 ms-500 ms (see Yates [0074]), but fails to specifically teach a range of 400 ms to 800 ms and wherein the first predetermined value is 4.5A RMS. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a predetermined time in a range of 400 ms to 800 ms in order to better distinguish between a true short circuit or a low tissue impedance scenario (see Yates: [0073]-[0074]), and further since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. See MPEP 2144.05. Additionally, Woo further teaches a predetermined value for the measured current being 1.7 A (see Woo: [0085]-[0086], the value being RMS since the system outputs alternating current by virtue of its construction in Fig. 2 and the value is not instantaneous). Therefore, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a first predetermined value of 4.5 A RMS in light of Yates and Woo, the motivation being to have an optimum threshold value of current for the particular system components and the desired sensitivity threshold (see Woo [0085]), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 3, Yates further teaches that when a short circuit is encountered, it is typically desirable to halt the electrosurgical signal (see [0068]). Yates fails to specifically teach wherein the controller is operable to stop supply of radio frequency signals to the first and second electrodes upon detection of the short circuit, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Yates to perform the stoppage of radio frequency signals as claimed in light of the above suggestion in Yates, the motivation being to allow the clinician to reposition the electrodes and/or remove the clip, staple or other non-tissue component causing the short (see Yates [0068]).
Regarding claims 4-6, Yates in view of Woo teaches similar limitations as discussed above in the rejection of claims 1-3.
Response to Arguments
Applicant's arguments filed 29 August 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that one of ordinary skill would not look to Woo to improve the Yates device (see Remarks pgs. 5-7), the examiner respectfully disagrees. The examiner contends that one of ordinary skill in the art would look to the electrical short detection method of Woo as a suitable substitute method of detecting electrical shorts using current as a parameter. One of ordinary skill would make the above substitution in light of the evidence that Woo detects when an electrically conductive object is causing a short in the path between its two electrodes (see energy delivery portion 12 and the grounding pad 22 as shown in Figs. 1a-1b of Woo, see Woo [0088] for examples of conductive objects) and further evidence from Yates that contemplates use of changes, averages, or other statistical analysis of the current between electrodes as a substitute or in combination with impedance for indications of a short circuit (see Yates [0108]). Therefore, one of ordinary skill would have found this substitution to provide predictable results for the purpose of determining an electrical short between two electrodes (see also example of a conductive staple being between the electrodes of Yates in [0108]).
In response to applicant’s arguments that there is no motivation for one skilled in the art to modify the Yates instrument to essentially preclude RF energy from one of the electrode or determine the distance between the two electrodes (see Remarks pgs. 7-8), the examiner respectfully disagrees. The examiner contends that neither of the features that applicant has argued (precluding energy from one electrode, or determining the distance between the electrodes) are part of the above modification to Yates in view of Woo. Rather, the obviousness rationale above is that it would have been obvious to substitute the impedance based detection of short circuits as taught by Yates for a current based approach that includes the measured current signal exceeding a first predetermined value for at least a predetermined time period as claimed in light of Woo.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN W COLLINS/Examiner, Art Unit 3794